DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (US 2015/0042702).
With respect to claims 1, 4, 8, and 10, Jiang discloses a method for treating a surface of a dielectric slide that is transparent to visible light, the method comprising: (a) depositing a negative film comprising a polymerizable composition on the dielectric slide (see Jiang, paragraph [0095]); (b) polymerizing the polymerizable composition by exposing the negative film to an electron beam (see Jiang, paragraph [0095]); (c) developing the negative film by dissolving the non-polymerized portions of the polymerizable composition (see Jiang, paragraph [0095]); (d) depositing a metal film on the negative film (see Jiang, paragraph [0095]); and (e) dissolving the developed negative film to define holes through the metal film (see Jiang, paragraph [0095]). The .
Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinz-Thompson (US 2013/0294972).
With respect to claims 1, 4, 8, and 10, Kinz-Thompson discloses a method for treating a surface of a dielectric slide that is transparent to visible light, the method comprising: (a) depositing a negative film comprising a polymerizable composition on the dielectric slide (see Kinz-Thompson, paragraph [0038]); (b) polymerizing the polymerizable composition by exposing the negative film to an electron beam (see Kinz-Thompson, paragraph [0038]); (c) developing the negative film by dissolving the non-polymerized portions of the polymerizable composition (see Kinz-Thompson, paragraph [0038]); (d) depositing a metal film on the negative film (see Kinz-Thompson, paragraph [0038]); and (e) dissolving the developed negative film to define holes through the metal film (see Kinz-Thompson, paragraph [0038]).  The metal film is dissolved (see Kinz-Thompson, paragraph [0038]).  An adhesion promoter is deposited on the dielectric slide prior to depositing the negative film (see Kinz-Thompson, paragraph [0038]).  The metal film is deposited by evaporating the metal film on the negative film (see Kinz-Thompson, paragraph [0038]), the thickness of the metal film being less than that of the negative film (see Kinz-Thompson, paragraph [0038]).
With respect to claims 2, 3, and 5-7, Kinz-Thompson discloses functionalizing the surface of the dielectric slide with a layer of proteins in the holes defined through the metal film (see Kinz-Thompson, paragraph [0026]).  An adhesion primer may be deposited prior to functionalizing (see Kinz-Thompson, paragraph [0026]).  The surface of the dielectric slide is passivated (see Kinz-Thompson, paragraphs [0029] and [0030]).  The passivation layer may be functionalized with first and second functionalized proteins (see Kinz-Thompson, paragraphs [0029] and [0030]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2015/0042702) in view of Morikawa (US 5,677,109).
With respect to claim 9, see discussion supra at paragraph 4.  Jiang does not explicitly disclose wherein the electron beam exposure occurs at constant temperature.  However, it is readily known that it is preferable to carry electron beam irradiation at constant temperatures (see, e.g., Morikawa, column 2, lines 48-50; and column 3, lines 61-66).  Moreover, the person having ordinary skill in the art would have been motivated to carry out the electron beam irradiation at constant temperatures in order to reduce variability of the irradiated patterns that would otherwise occur with variable temperature exposure. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kinz-Thompson (US 2013/0294972) in view of Morikawa (US 5,677,109).
With respect to claim 9, see discussion supra at paragraph 6.  Kinz-Thompson does not explicitly disclose wherein the electron beam exposure occurs at constant temperature.  However, it is readily known that it is preferable to carry electron beam irradiation at constant temperatures (see, e.g., Morikawa, column 2, lines 48-50; and column 3, lines 61-66).  Moreover, the person having ordinary skill in the art would have . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
The art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Tsuchiya (US 6,194,157) and Nassereddine (A. Nassereddine et al., Ligand Nanocluster Array Enables Artificial-Intelligence-Based Detection of Hidden Features in T-Cell Architecture, 21 Nano Lett. 5606-5613 (2021)).  Tsuchiya generally discloses a method for separating biological substances using photoresist (see Tsuchiya, Abstract).  Nassereddine discloses a method combining electron beam lithography and surface functionalization to fabricate nanopatterns (see Nassereddine, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771